Opinion issued November 27, 2018.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00881-CR
                            ———————————
                   IN RE SAMUEL ROY JACKSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking issuance of a writ of mandamus directing

respondent, the Honorable Vanessa Velasquez, to vacate his “void judgment [of]

conviction.”1 We dismiss the petition for want of jurisdiction.



1
      The underlying case is The State of Texas v. Samuel Roy Jackson, cause number
      913043, pending in the 183rd District Court of Harris County, Texas, the Honorable
      Vanessa Velasquez presiding.
                                           1
      In October 2004, a jury found appellant guilty of the felony offense of

aggravated robbery with a deadly weapon and assessed his punishment at

confinement for thirty-five years. See Jackson v. State, No. 01-04-01137, 2005 WL
3072018 (Tex. App.—Houston [1st Dist.] Nov. 17, 2005, pet. withdrawn) (mem.

op., not designated for publication). Relator’s mandamus petition is a collateral

attack on a final felony conviction and, therefore, falls within the scope of a

post-conviction writ of habeas corpus under article 11.07 of the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2015).

Article 11.07 provides the exclusive means to challenge the conviction. See id.;

Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim.

App. 2013). And, although “the courts of appeals have mandamus jurisdiction in

criminal matters, only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings.” In re McAfee, 53 S.W.3d 715, 717 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding); see also In re Briscoe, 230
S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (“Article

11.07 contains no role for the courts of appeals.”). Accordingly, we do not have

jurisdiction over relator’s mandamus petition.




                                         2
      We dismiss the petition for want of jurisdiction.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3